EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason C. Martone (59,469) on 7 March 2022.
The application has been amended as follows: 
14.-20.	(Cancelled)

Allowable Subject Matter
As a result, claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known display wiring pad configuration thereof. However, none of the references alone or in combination teach: “A display device, comprising: a display panel; and an input sensor on the display panel, the input sensor comprising an active region and a pad region adjacent to the active region, wherein the input sensor comprises: a sensing electrode overlapped with the active region and configured to sense an input; a sensing pad overlapped with the pad region; and a sensing line electrically connecting the sensing electrode to the sensing pad, wherein the sensing pad comprises a pad portion and an edge portion, which is extended from the pad portion to an edge of the input sensor when viewed in a plan view, each of the pad portion and the edge portion comprises a first pad and a second pad, which is at least partially overlapped with the first pad, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626